Mr. Chief Justice Phillips announced the opinion of the court: In this case an opinion was filed with which counsel in the case seemed to be content. The opinion was duly published in 166 Ill. 487, and certain attorneys who were not engaged in the case applied for leave to appear as amicus curias and file a brief in this case and a petition for rehearing. We have heretofore, in the Northern Grand Division, when the question was presented to us, refused to permit persons who were not attorneys in the case in any way, to appear and file briefs unless it was at the request or assent of the attorneys engaged in the cause, and this motion to appear as amicus curice, and motion to file briefs in the case and a petition for rehearing, are denied. The cause is stricken. Stricken from docket.